12/10/2020



                                                                                           Case Number: DA 20-0542




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0542

MATTHEW WINKLER,

            Plaintiff and Appellant,
      v.
                                                                        SECOND ORDER OF
                                                                   MEDIATOR APPOINTMENT
CITY OF BILLINGS,

            Defendant, Appellee
            and Cross Appellant.

        T. Thomas Singer, the mediator previously appointed in this matter, has notified
the Court that he declines the appointment. Accordingly, Mr. Singer’s order of mediator
appointment is hereby rescinded and
        IT IS ORDERED THAT Thomas E. Towe, P.O. Box 30457, Billings, MT
59107, (406)248-7337, towe@tbems.com, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this December 10, 2020.


                                                   oqr.__6i.if
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Gerry P. Fagan and Adam Tunning, P.O. Box 2559, Billings, TM 59103,
              (406)248-7731, gerry.fagan@moultonbellingham.com,
              Adam.tunning@moultonbelingham.com
       Veronica Alyn Procter, P.O. Box 782, Billings, MT 59103, (406)294-8915,
              vp@procterlawfirm.com
       Thomas E. Towe, see contact information above